WAIVER CERTIFICATE

        This Waiver Certificate is dated as of this 16th day of September, 2004
by Barron Partners, LP, a limited partnership organized under the laws of the
State of Delaware (“Barron”) in connection with that certain Registration Rights
Agreement (the “Registration Rights Agreement”) dated as of the 19th day of
July, 2004 by and between Barron and Findex.com, Inc., a corporation organized
and existing under the laws of the State of Nevada (“Findex”).

        WHEREAS, pursuant to Sections 2.2 and 2.6 of the Registration Rights
Agreement, Findex is obligated to file a registration statement (the
“Registration Statement”) no later than September 17, 2004 covering certain
shares of its common stock acquired by Barron in a stock purchase transaction as
of the same date as the Registration Rights Agreement (the “Stock Purchase
Transaction”) in order to avoid the imposition of financial penalties against
Findex pursuant to Section 2.6 of the Registration Rights Agreement;

        WHEREAS, Barron desires for Findex to include in the Registration
Statement certain shares of common stock issuable upon exercise of certain
warrants (the “Warrant Shares”) to be issued to Barron as part of the Stock
Purchase Transaction;

        WHEREAS, Findex currently has insufficient authorized capital stock to
cause to be registered the Warrant Shares, but has obtained the written consent
of a sufficient number of stockholders to duly adopt (in accordance with Nevada
state law and Findex’s articles of incorporation and bylaws) an amendment to
Findex’s articles of incorporation increasing the number of shares of its
authorized common stock so as to enable Findex to duly issue the Warrant Shares
(the “Charter Amendment”);

        WHEREAS, it shall be necessary to file a 14C information statement in
preliminary and final form with the SEC, and to deliver such information
statement to Findex stockholders (the “Information Statement Procedure”), in
order to satisfy applicable federal securities laws;

        WHEREAS, although Findex has prepared a form of preliminary 14C
information statement which it stands ready to file, the Information Statement
Procedure necessarily takes a minimum of 30 days to complete (inclusive of
applicable waiting and notice periods) and may take longer;

        WHEREAS, Barron desires for Findex to include the Warrant Shares in the
Registration Statement and, therefore, to wait for the Charter Amendment to be
duly filed with the Nevada Secretary of State prior to the filing by Findex of
the Registration Statement;

        NOW, THEREFORE, for and in consideration of Findex’s commitment to
include the Warrant Shares in the Registration Statement, Barron hereby waives
its right to any financial penalty to which it might otherwise be entitled under
Section 2.6 of the Registration Rights Agreement in the event of a failure on
the part of Findex to file the Registration Statement by September 17, 2003;
provided, however, that the Registration Statement required pursuant to Section
2.2 of the Registration Rights Agreement is filed no later than November 12,
2004.

BARRON PARTNERS, LP



By: /s/ Andrew Barron Worden
Name: Andrew Barron Worden
Title:   President, Barron Capital Advisors, LLC
           (a Delaware limited liability company)

